Appellate Docket Number:      12-14-00350                                                                     FILED IN COURT OF APPEALS
                                                                                                                 12th Cou-tof Arvr •'- D'strict
Appellate Case Style:        T.D.C.J.-I.D.
 ANTHONY              Vs     LARRY BERGER,MARK SANDLIN,                                   .-:.._
 GOZDOWSKI                   MICHAEL ODOM,PRESTON MAXWELL                                                                H7C 2 9 20H
Companion Case No.: 87-12099
                                                                                                                CATHY S. LUSK CA FRK"


Amended/corrected statement:                          DOCKETING STATEMENT (Civil)
                                                Appellate Court:
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attoraey(s)

[xl Person Q Organization (choose one)                                     •        Lead Attorney    N/A
                                                                            First Name:

First Name:    ANTHONY                                                      Middle Name:

Middle Name:      EDWARD                                                    Last Name:

Last Name:     GOZDOWSKI                                                    Suffix:

Suffix:   #1000320                                                          Law Firm Name:

ProSe: ®                                                                    Address 1:

                                                                            Address 2:

                                                                            City:

                                                                            State:     Texas                        Zip+4:
                                                                            Telephone:                                   ext
                                                                            Fax:

                                                                            Email:

                                                                            SBN:

III. Appellee                                                               IV. Appellee Attorney(s)

JX] Person     [j£J Organization (choose one)                               0 Lead Attorney Gregq Abbott A.G.
                                                                            FirstName: Greqq
FirstName: T.D.C.J.-I.D., LARRY BERGER,                                     Middle Name: N/A
Middle Name:              mRK SANDLIN,                                      Last Name: Abbott
                                      MICHAEL ODOM,
Last Name:                             PRESTON MAXWELL                      Suffix: Attorney General
Suffix:                                                                     Law Firm Name: O. A. G.

ProSe: 0                                                                    Address 1:    209 W.      14th Street P.O.         Box 12548
                                                                                          Austin Texas 78711-2548
                                                                            Address 2:

                                                                            City: Austin Texas
                                                                            State: Texas                            zip+4:78711-2548
                                                                            Telephone: N/A                              ext_
                                                                            Fax: N/A
                                                                            Email: www.tx.gov.com

                                                                            SBN:

                                                                   Pagel of 7
V. Perfection Of Appeal And Jurisdiction

Nature ofCase (Subject matter or type of case): Civil: Tort Claim, Theft Liability Claim,Common Nusience
Date order orjudgment signed: September 2,2014                          Type ofjudgment: Dismissed w/Prej.
Date notice of appeal filed in trial court: December 6, 2014
If mailed to the trial court clerk, also give the date mailed: November 29, 2014

Interlocutory appeal of appealable order: fj Yes [^ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):           • Yes £3 No
If yes, please specify statutory or otherbasis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4): rjYes |XjNo

Permissive? (See TRAP 28.3):                 DYes 0 No
If yes, pleasespecify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                     • Yes 0 No
If yes, pleasespecify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:        l_l Yes l2U No
If yes, pleasespecify statutory or other basis for such status:

Does this case involve an amountunder$100,000?          |X] Yes [^No
Judgment or order disposes of all parties and issues: •     Yes fx]No
Appeal from final judgment:                            E Yes fj No
Does the appeal involve the constitutionality or the validity ofastatute, rule, or ordinance?     fj Yes [x] No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               [XjYes •     No               If yes, date filed: September 28,2014

Motion to Modify Judgment:          0Yes QNo                      If yes, date filed: September 28,2014
Request for Findings of Fact        rjYes 0No                     If yes, date filed:
and Conclusions of Law:
                                    [XjYes •     No               If yes, date filed: September 28 , 2014
Motion to Reinstate:
                                    •   Yes [J No                 If yes, date filed:
 Motion under TRCP 306a:

 Other: TRCP 316                    [XjYes CJNo                    Correction of Clerks Record in Judgment
                                                                   Filed October 22,2014 To Best of my Knowledge
 If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

 Affidavit filed intrial court:    H Yes fj No                    If yes, date filed: August 9,2014

 Contest filed intrial court:      DYes 0No                       If yes, date filed: N/A

 Date ruling on contest due: N/A

 Ruling oncontest: • Sustained          •   Overruled             Date of ruling: N/A

                                                                   Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?     ]] Yes 0 No
If yes, please attach a copy of the petition.



Date bankruptcy filed: N/A                                     Bankruptcy Case Number:




IX. Trial Court And Record


Court: 87tn District Court                                          Clerk's Record:

County: Anderson                                                    Trial Court Clerk:    [Xj District •   County
Trial Court Docket Number (Cause No.): 87 -12099                    Was clerk's record requested?       H Yes •     No
                                                                    If yes, date requested: November 29,2014
Trial Judge (who tried or disposed of case):                        If no, date it will be requested:
First Name: Deborah                                                 Were payment arrangements made with clerk? [~jYes [X]No
Middle Name: N/A                                                    (Note: No request required under TRAP 34.5(a),(b))
Last Name: Oats-Evans

Suffix:

Address 1:500 N.          Church St- Rm. 18 Palestine Tx.              75801-2913

Address 2 :

City: Palestine
State:    Texas                       Zip + 4: 75801-2913
Telephone: (903)723-7412                ext.
Fax: N/A
Email: N/A



Reporter's or Recorder's Record:

Is there a reporter's record?          FJ Yes E No
Was reporter's record requested?       \x\Yes • No

Was there a reporter's record electronically recorded? [~J Yes 0No
If yes, date requested:      November 29 ,2014

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? rn Yes fx] No




                                                              Page 3 of 7
• Court Reporter                        FJ Court Recorder
JU Official                             • Substitute


First Name: N/A
Middle Name:       N/A
Last Name: N/A
Suffix:

Address 1: 500 N- church st- Rm.18 Palestine Tx 75801-2913
Address 2:

City:     Palestine
State:    Texas                       Zip + 4: 75801-2913
Telephone: (903)723-7412                ext.                                                                                   Add Another
                                                                                                                                 Reporter
Fax:

Email:       N/A
X. Supersedeas Bond

Supersedeas bond filed: • Yes 0 No             If yes, date filed:

Will file: DYes [X] No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary orancillary relief) from this Court?      fj Yes 0 No
If yes, briefly state the basis for your request:


XII. AlternativeDispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th,11th,12th,13th,
or 14th Court of Appeal)                                                                                                               .
Should this appeal be referred tomediation?         r^-i yes i—i vr0

If no, please specify:
Has the case been through an ADR procedure? [jYes [X| No
If yes, who was the mediator?
What type of ADR procedure?
Atwhat stage did the case go through ADR? FJ Pre-Trial               FJ Post-Trial   FJ Other
If other, please specify:

Type of case? Civil
Give a brief description ofthe issue to be raised on appeal, the relief sought, and the applicable standard for review, ifknown (without
prejudice to the right to raise additional issues or request additional relief):
 Trial Court Judge Abused her Discretion and Lacked Subject Matter Jurisdiction in said
 Cause by rendering judgment on Petition NEVER FILED between Parties.
How was the case disposed of? Dismissed With Prejudist
Summary of reliefgranted, including amount of money judgment, and ifany, damages awarded. N/A
Ifmoney judgment, what was the amount? Actual damages: N/A
Punitive (or similar) damages: N/A
                                                                     Page 4 of 7
Attorney's fees (trial):    N/A
Attorney's fees (appellate):      N/A
Other:
            Pro-Se
            r ro-se

If other, please specify:    N/A



Will you challenge this Court's jurisdiction?    QYes [Xj No
Does judgment have language thatone or more parties "take nothing"?          FJ Yes [X] No
Doesjudgmenthave a Mother Hubbard clause? [J]Yes |T] No
Other basis for finality?   N/A
Rate the complexity ofthe case (use 1 for least and 5 formost complex):       \%} 1 FJ 2 FJ 3 • 4 f~j5
Please make my answer tothepreceding questions known to other parties inthis case.             0 Yes FJ No
Canthe parties agree on an appellate mediator? Jx] Yes [J No
If yes, please give name, address, telephone, fax and email address:
Name N/A                          Address                   Telephone                     Fax                        Email




Languagesother than English in which the mediator should be proficient: N/A
Name ofperson filing outmediation section of docketing statement:       Anthony Gozdowski #1000320



XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: None                                                             Trial Court:

  Style:

      Vs.




                                                               Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
TheCourts ofAppeals listed above, in conjunction with the State Barof Texas Appellate Section ProBono Committee and local Bar
Associations, areconducting a program to place a limited number of civil appeals with appellate counsel whowill represent theappellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program basedupon a numberof
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can bematched
with appellate counsel, that counsel will take over representation ofthe appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or ontheInternet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from thePro Bono Committee within
thirty (30) to forty-five(45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit yourcasefor possible inclusion in the ProBono Program, the Pro Bono Committee will select
your case and thatpro bono counsel can be found to represent you. Accordingly, you should notforego seeking other counsel to represent you
inthis proceeding. By signing your name below, you are authorizing thePro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?            K\ Yes FJ No
Do you authorize thePro Bono Committee to contact yourtrial counsel of record in thismatter to answer questions the committee mayhave
regarding the appeal? 13 Yes FJ No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have notpreviously filed an affidavit of Indigency and attached a file-stamped copy of thataffidavit, does your income exceed 200% of
theU.S. Department ofHealth and Human Services Federal Poverty Guidelines?              • Yes [&] No
These guidelines can be found in the Pro BonoProgram Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? IS] Yes [_J No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro BonoProgram may be conditioned upon yourexecution of
an affidavit under oath as to your financial circumstances.

Give a briefdescription of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; usea separate attachment, if necessary).
  The Trial Court Judge Abused her descretion by not having subject matter jurisdiction too
  dismiss Appellant's Petition for suit, a suit Style ANTHONY GOZDOWSKI V. LONNELL WEST whiclji
  is not the suit that Appellant filed in the 87th District Court. The suit Appellant filed
  is Styled ANTHONY GOZDOWSKI #1000320 V. T.D.C.J.-I.D.,LARRY BERGER,MARK SANDLIN,MICHAEL
  ODOM, and PRESTON MAXWELL. Therefore rendering the Judgement void.

XV. Signature




 Signature of counsel (or pro se party)                                                  Date: 12-18-2014



Printed Name: Anthony Gozdowski #1000320                                                 State BarNo.:



Electronic Signature:
     (Optional)




                                                               Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifiesthat this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on


 JA
Signature of counsel (ofpYo se party)                                     Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signedby the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served: GREGG ABBOTT Attorney for T.D.C.J.-I.D., LARRY BERGER,
                                                    MARK SANDLIN, MICHAEL ODOM, and PRESTON MAXWELL
Date Served:

Manner Served: U.S. MAIL Via The Appeal Court Clerk/ Via Appeal court E-File Systems

First Name:        TDCJ-ID,          LARRY, '         MARK,         MICHAEL,             PRESTON

Middle Name:
                     N/A                N/A            N/A              N/A                  N/A

Last Name:           N/A             BERGER           SANDLIN         ODOM               MAXWELL

Suffix:

Law Firm Name: GREGG ABBOTT: TEXAS ATTORNEY GENERAL

Address 1:         209 West 14th Street P.O. Box 12548
Address 2:

City:     Austin
State      Texas           78711- Zip+4: 2548
Email:

If Attorney, Representing Party's Name: GREGG ABBOTT




                                                               Page 7 of 7
ANTHONY GOZDOWSKI #1000320              CAUSE NO.   87-12099                IN THE TWELFTH

V.                                    APPEAL NO. 12-14-00350
T.D.C.J.-I.D.,LARRY BERGER,                                                 COURT OF APPEALS
                                                §
MARK SANDLIN,MICHAEL ODOM,
PRESTON MAXWELL                                                             TYLER,   TEXAS

                                                                                     C29 20ft

                                AFFIDAVIT OF PREVIOUS FILINGS
                                                                                TYLER TEXAS
                                                                           CATHY 3. LUSK, CLERK
I Anthony Gozdowski #1000320 have never file a civil suit pro-se           r any court- of ahy
jurisdiction without an attorney, Except for The criminal conviction for which I am
Incarcerated, i.e.; An C.C.P. Article 11.07 in the Court of Criminal Appeals, A U.S.C.
§ 2254 In The Northern District of Texas and A Certificate of Appellability to the 5th
Circuit Court in New Orleans luisiana-

Appellant's Previous filings:
1). C.C.P. Art. 11.07 filed through the 396th Judicial Court on October 15,2003 and
     Denied on August 25,2004, In Ex-parte Anthony Gozdowski. This Application was
     filed due to Ineefective Assistance of Counsel, Innefective Assistance of Appeal
     Counsel, Prosecutorial Misconduct and Unconstitutionally empanelled Jury. The
     Application was Denied Without Written Order in writ number 58,562-01.
2). U.S.C. § 2254 was Filed on October 21,2004 and Denied on May 5,2005 In Anthony
     Gozdowski v. TDCJ-ID This Application file due to Ineffective Assistance of
     Trial Counsel, Ineffective Assistance of Appeal Counsel, Prosecutorial Misconduct,
     and Unconstitutionally empanelled jury. The Applicant was denied without writen
     order in Federal writ no. 4:04-CV-0768-A


3). Federal Certificate of Appellability was filed on June 29,2005 and denied January
     12,2006 in Anthony Gozdowski v. TDCJ-ID, This COA was filed due to ineffective
     Assistance of counsel, Ineffective Assistance of Appeal counsel, Prosecutorial
     misconduct, and Unconstitutionally empanelled jury. The COA was denied without
     writen order in COA No. 0510676.



                                     UNSWORN DECLARATION


I Anthony Gozdowski #1000320 hereby swear and declare under penalty of purjury that
the foregoing is true and correct to the best of my knowledge.


Dated December 14,2014                                Signed_                        ~saec?3Zc)
                                                                ANTHONY GOZDOWSKI #1000320
                                                                Mi.Unit 2664 FM 2054
                                                                Tennessee Colony Tx. 75886

                                         Page 1. of 1.